Citation Nr: 0400410	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-22 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for the service-connected degenerative osteoarthritis of the 
cervical spine and knees.  

2.  Entitlement to an initial compensable rating for the 
service-connected degenerative disc disease of the 
lumbosacral spine.  

3.  Entitlement to an initial compensable rating for the 
service-connected right renal stone.  

4.  Entitlement to service connection for a claimed scar 
residual, pilonidal cyst.  






REPRESENTATION

Appellant represented by:	Armed Forces Services Corp


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had more than 20 years of active service from May 
1976 to August 1977, and from October 1980 to October 2000.  

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision of the RO.  

The issues of a compensable evaluations for the service-
connected degenerative osteoarthritis of the cervical spine 
and knees, degenerative disc disease of the lumbosacral 
spine, and the right renal stone will be addressed in the 
Remand portion of this document.  

(These matter are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.)  


FINDING OF FACT

The veteran currently is show to have a 1.5-inch scar that is 
shown as likely as not to be due to the removal of a 
pilonidal cyst during his extensive period of service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by a scar residual, pilonidal cyst, is 
due to a disease or injury that was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law prior to the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case.  
There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  The record 
contains sufficient information to decide the claim for 
service connection for a scar residual, pilonidal cyst.

Specifically, with respect to the issue of service connection 
for a scar residual, the RO first informed the veteran of the 
provisions of the VCAA in a letter sent in July 2002.  

In September 2002, copies of the veteran's service medical 
records (the best available from microfiche) pertaining to 
his initial period of active service were associated with the 
claims folder.

Finally, in light of the favorable action taken hereinbelow, 
further assistance in substantiating the claim is 
unnecessary.  

The Board finds that sufficient relevant evidence has been 
obtained with regard to the veteran's claim.  Hence, no 
further assistance to the veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002).  



II.  Service Connection for a Scar Residual, Pilonidal Cyst


A.  Factual Background 

The service medical records contain no medical examination of 
the veteran's initial entry in active service in 1976.  

A careful review of service medical records at the time of 
the veteran's qualifying examination in May 1978 notes that a 
cyst in the veteran's tailbone had been surgically removed, 
and that it was not considered disabling.  

Additional service medical records show that a pilonidal cyst 
had been surgically removed in 1977, and that the scar was 
well healed.  

A report of VA contract examination dated in April 2002 shows 
a 1.5-inch surgical scar from a previous pilonidal cyst.  

The statements of the veteran in the claims folder are to the 
effect that the pilonidal cyst was surgically removed in 1977 
at the hospital at the Shaw Air Force Base during the 
veteran's first period of enlistment.  


B.  Legal Analysis 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.   

However, the presumption of soundness may be rebutted by 
clear and unmistakable evidence that an injury or disease 
existed prior to service, and that the disease or injury was 
not aggravated by such service.  38 U.S.C.A. § 1111; see also 
VAOPGCPREC 3-2003.

In this case, the service medical records of the veteran's 
entry are unavailable.  The Board notes that it is incumbent 
upon VA to afford the veteran's claim heightened 
consideration due to the unfortunate loss of some service 
medical records.  E.g., Marciniak v. Brown, 10 Vet. App. 198 
(1997), O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The veteran has stated that the pilonidal cyst was surgically 
removed during service in 1977.  Other service medical 
records reflect that the operation was performed in 1977.  

As such, with heightened consideration afforded, the Board 
finds the veteran's statements credible, in light of all 
evidence in the record.  Moreover, the Board presumes the 
veteran to have been in sound condition at the time of entry.   
Parker v. Derwinski, 1 Vet. App. 522 (1991).  In the instant 
case, there is no evidence that a pilonidal cyst preexisted 
service.  

The post-service medical records document a 1.5-inch scar, 
associated with the removal of a pilonidal cyst.  As such, 
the Board finds the evidence to be in relative equipoise as 
to this matter.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for the claimed scar residual, 
pilonidal cyst, is warranted.  




ORDER

Service connection for a scar residual, pilonidal cyst, is 
granted.  



REMAND


(1)  Duty to Assist

As noted above, there has been a significant change in the 
law prior to this appeal.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claims.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations became effective on November 9, 2000.  

In this case, the Board finds that the veteran should be 
notified of what he should do and what VA would do to obtain 
additional evidence, with respect to each issue in appellate 
status.  

Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided.  


(2)  Development

(a)  Degenerative Osteoarthritis of the Cervical Spine and 
Knees

In evaluating the veteran's request for a higher evaluation, 
the Board considers the medical evidence of record.  Service 
connection has been granted for degenerative osteoarthritis 
of the cervical spine and knees.  

The veteran contends that his degenerative osteoarthritis is 
worse than currently rated and causes functional impairment 
and stiffness in his neck, and that he takes daily medication 
for pain.  

The veteran also maintains that, although he was afforded a 
VA contract examination in April 2002, this examination did 
not reflect the full extent of his disability.  

The report of the April 2002 VA contract examination 
indicates that there was no limitation of motion of the 
veteran's knees.  

However, there is no opinion as to current severity, 
including functional impairment, of the veteran's cervical 
spine.  

The Board also notes that the examination did not reflect the 
full extent of his knee disability to include instability and 
pain.  

Thus, VA cannot rate the service-connected degenerative 
osteoarthritis of the cervical spine and knees at this time 
without further medical clarification.  As such, the Board 
finds that the veteran should be afforded another 
examination.  


(b)  Degenerative Disc Disease of the Lumbosacral Spine

The Board notes that the regulations for evaluation of 
certain disabilities of the spine-i.e., intervertebral disc 
syndrome-were revised, effective on September 23, 2002.  

Additional non-substantive editorial revisions were made to 
the evaluation criteria, effective on September 26, 2003 
(former Diagnostic Code 5293 is now Diagnostic Code 5243).  

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

Under the revised regulations, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

The notes following Diagnostic Code 5293 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  

The notes following Diagnostic Code 5293 further provide 
that, when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes; 
and evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  

Because of these changes to the rating criteria, it is the 
opinion of the Board that the veteran should be afforded 
another examination.  

Likewise, the Board notes that the Court rendered a decision 
in Fenderson v. West, 12 Vet. App 119 (1999).  

The Board notes that, according to Fenderson, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  In this case, the RO granted a 
noncompensable evaluation for the veteran's service-connected 
degenerative disc disease of the lumbosacral spine, effective 
the original date of claim in November 2000.  

As such, the RO apparently did not find that staged ratings 
were warranted.  However, when the RO reconsiders the 
veteran's claim, pursuant to this remand, the RO should 
consider the application of staged ratings, if warranted.  


(c)  Right Renal Stone

A review of the veteran's claims folder reflects that the 
veteran was diagnosed with a kidney stone in service in 1989 
and that a right renal stone was found at his VA contract 
examination in 2002.  

The veteran has currently been assigned a noncompensable 
evaluation for his service-connected right renal stone, and 
has argued for a compensable evaluation.

The Board also notes that the veteran has not undergone a 
recent VA examination pertaining to his renal disorder.  
Under the circumstances, the veteran should be afforded 
another examination.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed for each issue in appellate 
status.  In particular, the RO should 
ensure that the notification requirements 
and development procedures now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), as well as the implementing 
regulations, are fully complied with and 
satisfied.  This includes notifying the 
veteran in writing of what evidence, if 
any, will be obtained by him and what 
evidence, if any, will be retrieved by 
VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The RO should, in accordance with 
38 U.S.C.A. § 5103A(c), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
degenerative osteoarthritis of the 
cervical spine and knees, degenerative 
disc disease of the lumbosacral spine, 
and for renal stones since 2002.  The RO 
should then take all necessary steps to 
obtain copies of all records not already 
contained in the claims folder.  The RO 
should also inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under 38 U.S.C.A. 
§ 5103A(b)(2).  

3.  The veteran should be scheduled for a 
VA examination to determine the severity 
of the degenerative osteoarthritis of the 
cervical spine and knees.  All indicated 
studies should be performed and all 
clinical findings reported in detail, 
including ranges of motion, degrees of 
extension and flexion, instability, and 
degenerative joint disease.  
Specifically, the examiner should express 
an opinion as to whether or not there is 
painful motion or weakness associated 
with the cervical spine and each knee. 
The examiner should be asked whether pain 
or weakness significantly limits 
functional ability during flare-ups or 
when the joint(s) is(are) used repeatedly 
over a period of time. The examiner 
should also be asked to determine whether 
the cervical spine and each knee exhibits 
weakened movement, fatigability, or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss.  
The examiner should comment on the 
severity of symptoms listed under 
provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5259, 5260, 5261, 
and 5290 (2003).  The examiner should 
support the opinions by discussing 
medical principles as applied to specific 
medical evidence in this case.  In order 
to assist the examiner in providing the 
requested information, the claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

4.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of the service-connected 
degenerative disc disease of the 
lumbosacral spine.  Specifically, the 
examiner should express an opinion as to 
whether there is severe painful motion or 
weakness associated with the degenerative 
disc disease of the lumbosacral spine.  
The examiner should be asked whether pain 
or weakness significantly limits 
functional ability during flare-ups.  The 
examiner should also be asked to 
determine whether there is related 
weakened movement, excess fatigability or 
incoordination. The examiner should 
comment on the severity of the service-
connected degenerative disc disease of 
the lumbosacral spine, in terms of the 
applicable rating criteria, both old and 
new.  In order to assist the examiner in 
providing the requested information, the 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The new rating 
criteria have been added to the claims 
folders for the convenience of the 
examiner.  

5.  The veteran should be scheduled for a 
VA examination in order to evaluate the 
severity of the service-connected right 
renal stone disorder.  A complete medical 
history should be provided.  The examiner 
is asked to provide a diagnosis of the 
veteran's renal disorder as well as a 
description of the manifestations of such 
disorder.  An assessment should be made 
by the examiner as to whether renal 
dysfunction exists.  Any signs or symptom 
of renal dysfunction should be described 
in detail. All necessary testing should 
be performed, and findings and treatment 
reported, including recurrent stone 
formation; diet therapy; drug therapy; 
the frequency of invasive or non-invasive 
procedures; and the frequency of attacks 
of colic, infection, and catheter 
drainage.  In order to assist the 
examiner in providing the requested 
information, the claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  

6.  After the above development, the RO 
should review the still pending claims.  
This review should consider provisions of 
38 C.F.R. §§ 4.40 and 4.45, dealing with 
functional impairment due to pain; the 
provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective prior to 
and as of September 23, 2002 (and re-
numbered Diagnostic Code 5243); and the 
application of "staged ratings" in 
accordance with Fenderson, if warranted.  
If action remains adverse to the veteran, 
an appropriate Supplemental Statement of 
the Case should be sent to him and his 
representative, and they should be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is advised that the examinations requested in 
this remand are deemed necessary to evaluate his claims and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of those claims.  38 
C.F.R. § 3.655 (2003).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



